DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bo (U.S. 2022/0147186 A1).
In regards to claim 1, Bo discloses: an electronic device (Bo, fig. 11A, electronic device 01, disclosed in ¶ [0120]), comprising:
a base layer (Bo, fig. 11A, base layer 10, disclosed in ¶ [0121]),
a sensing layer disposed on the base layer, comprising a plurality of sensing electrodes (Bo, fig. 11A, sensing layer including a plurality of sensing electrodes 20 disposed on base layer 10, disclosed in ¶ [0120]- ¶ [0121]); and
at least two conductive layers disposed on the base layer, which respectively comprise a plurality of signal lines with each of the signal lines being electrically connected to one of the sensing electrodes (Bo, fig. 11A, claimed two conductive layers correspond to elements 301 & 302, disclosed in ¶ [0120] & ¶ [0123]).
In regards to claim 2, Bo discloses: the electronic device according to claim 1, wherein the sensing layer is disposed on the at least two conductive layers (Bo, fig. 11A, claimed two conductive layers correspond to elements 301 & 302 – disposed on - sensing layer including a plurality of sensing electrodes 20, disclosed in ¶ [0120] & ¶ [0123]; however, due to Bo’s motivation stated in ¶ [0123] – “ the touch lines 30 and the sensing electrodes 20 are arranged in different layers, so as to avoid electrical connections between the sensing electrodes 20 and the second touch lines 302 when the touch panel 01 is manufactured.” – one having ordinary skill in the art would have found it obvious to rearrange layers 20 and 30, as long as they were on separate layers and due to the fact the operation of device 01 would not have modified; please refer to MPEP 2144.04> VI.> C. Rearrangement of Parts: “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).”).
In regards to claim 3, Bo discloses: the electronic device according to claim 1, wherein at least one of the at least two conductive layers is disposed on the sensing layer (Bo, fig. 11A, claimed two conductive layers correspond to elements 301 & 302 – disposed on - sensing layer including a plurality of sensing electrodes 20, disclosed in ¶ [0120] & ¶ [0123]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bo in view of Lee et al, hereinafter Lee (U.S. 10,254,902 B2).

In regards to claim 4, Bo discloses: the electronic device according to claim 1, but fails to disclose: wherein the signal lines in one conductive layer overlap with corresponding ones of the signal lines in the conductive layer(s) different from the one conductive layer in a top view.
However, Lee discloses: wherein the signal lines in one conductive layer overlap with corresponding ones of the signal lines in the conductive layer(s) different from the one conductive layer in a top view (Lee, fig. 3, 411a overlaps 411b, disclosed in col 8, lines 54-64).
Lee and Bo are considered to be analogous art because both are in the same field of endeavor related to touch display multi-layer wiring electrode devices. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify the signal line arrangement of Bo to include: wherein the signal lines in one conductive layer overlap with corresponding ones of the signal lines in the conductive layer(s) different from the one conductive layer in a top view, as taught by Lee, in order to reduce static electricity (Lee, col 4, lines 19-21).
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bo in view of Hu (CN 111399693 A).
In regards to claim 6, Bo discloses: the electronic device according to claim 1, but fails to disclose: wherein the plurality of signal lines are in a zigzag form.
However, Hu discloses: wherein the plurality of signal lines are in a zigzag form (Hu, fig. 4, touch lines 2, disclosed on page 4: “the touch substrate provided in this embodiment, the touch line 2 set in the touch so as to avoid occupying the frame area, which is good for realizing the narrow frame touch substrate or without frame. Moreover, in the touch of the touch substrate, in the present embodiment, the touch electrode 1 and the touch line 2 are respectively disposed at two layer conductive layer, so as to make the touch 2 can be overlapped with the orthographic projection on the substrate touch electrode 1, so as to avoid the touch 2 occupy additional area, ensuring the effective touch area of the touch substrate, and when applied in the touch display panel, which can avoid the influence occupies a display area, avoiding blind area occurs in the touch display panel.”).
Hu and Bo are considered to be analogous art because both are in the same field of endeavor related to touch display multi-layer wiring electrode devices. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify the signal line arrangement of Bo to include: wherein the plurality of signal lines are in a zigzag form, as taught by Hu, in order to avoid occupying the frame area (Hu, fig. 4, touch lines 2, disclosed on page 4: “the touch substrate provided in this embodiment, the touch line 2 set in the touch so as to avoid occupying the frame area, which is good for realizing the narrow frame touch substrate or without frame. Moreover, in the touch of the touch substrate, in the present embodiment, the touch electrode 1 and the touch line 2 are respectively disposed at two layer conductive layer, so as to make the touch 2 can be overlapped with the orthographic projection on the substrate touch electrode 1, so as to avoid the touch 2 occupy additional area, ensuring the effective touch area of the touch substrate, and when applied in the touch display panel, which can avoid the influence occupies a display area, avoiding blind area occurs in the touch display panel.”).
Allowable Subject Matter
Claims 5 & 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626